9 So.3d 145 (2009)
James CARINDER; Paul and Gwen Gasser; Ronald and Judith Laiche; Vincent J. Liuzza, III; Andy and Isabel Messina; Michael and Cathy Pulaski; and Ruth Tufts
v.
BASF CORPORATION, Master Wall, Inc.; McMath Construction, Inc., Covington Land, LLC; Ja-Roy Exterminating Services of St. Tammany, Inc.; Mariner's Island Condominium Association; Glen Dupuy; Colony Insurance Company; Gemini Services, Inc.; Piazza & Associates, Inc.; American Casualty Company of Reading, Pa.; and Zurich North America.
No. 2009-CC-0739.
Supreme Court of Louisiana.
May 22, 2009.
*146 Denied.